Orders, Supreme Court, Bronx County (Douglas McKeon, J.), entered May 3, 1994, which denied plaintiffs motions for summary *344judgment in two separate actions, unanimously affirmed, without costs.
There is no merit to plaintiffs argument that the IAS Court should have conducted a hearing on the issue of service of process, there being no indication in the record that a complaint in either action (or, for that matter, the motions for summary judgment), were ever served upon defendant Comptroller. At best, the papers indicate service of summonses with notice and notices of claim, the latter being mistakenly taken by plaintiff as a complaint. Obviously, issue has not been joined in either action (CPLR 3212 [a]). Concur—Sullivan, J. P., Wallach, Nardelli, Williams and Mazzarelli, JJ.